Los lieclios están expresados en la opinión.
El Juez Asociado Se. Hutci-iisoN,
emitió la opinión del tribunal.
Por escritura pública otorgada ante el Notario Don Eugenio Benitez Castaño en marzo 31 de 1906, Doña Josefina y Doña Concepción Veve, dieron en arrendamiento a la corpo-ración The Esperanza Central Sugar Company, 854 cuerdas de terreno, adquiridas por herencia de su padre, e inscritas a nombre de ellas como coherederas.
Por escritura de partición, esta finca fué dividida en cinco porciones separadas, dos de las cuales fueron asignadas a Josefina y tres a Concepción, e inscritas debidamente en sus respectivos nombres.
En el año 1913, José S. Belaval, a nombre y como apode-rado de su esposa Doña Concepción Yeve, vendió las tres porciones mencionadas en último término a Horacio S. Be-laval quien las inscribió a su nombre:
En la escritura se hacía constar lo siguiente:
“Que sobre los expresados condominios y fincas relacionadas no pesan más cargas ni gravámenes, según declara el señor Belaval en .la representación que ostenta, que un contrato de arrendamiento a favor de ‘The Veve Sugar Company’ y de ‘The Esperanza Central Sugar Company’ respectivamente convenidos por escrituras otorga-das en esta ciudad y pueblo de Fajardo a ocho de abril de mil mu *368vecientos once y treinta y uno de marzo de mil novecientos seis, ante los Notarios Don Manuel F. Rossy y Don Eugenio Benitez Castaños, siendo el arrendamiento a favor de ‘The Yeve Sugar Company’ por término de diez años y canon de cuatro mil seiscientos dollars al año por lo que respecta a los condominios de Doña Concepción Veve, y el contrato a favor de ‘The Esperanza Central Sugar Co.’ por término de once años y canon de dos mil cuatrocientos dollars cada año, en cuanto a las tres fincas de la hacienda ‘Aurora’ perteneciente a la referida señora Veve de Belaval.”
En la inscripción hecha en el registro de cada una de estas porciones se hace constar que se hallaban afectas a nn con-trato de arrendamiento a favor de “The Esperanza Central Sug’ar Company” por el término de once años, según escri-tura otorgada en Fajardo a treinta y uno de marzo de 1906, ante el Notario Eugenio Benitez Castaño.
Este contrato de arrendamiento fue presentado en el re-gistro de la propiedad en unión de los siguientes documentos :.
“Solicitud dirigida al señor registrador de la propiedad expli-' cativa del estado actual de la finca objeto del arrendamiento cuya, inscripción se solicitaba.
“Testimonio de la escritura número 55, de 18 de julio,"1913, No-tario Eduardo Acuña, o sea la venta' a- favor de Horacio S. Belaval de las tres porciones correspondientes a Doña Concepción Veve. ■
.‘.‘Testimonio de la escritura número 177, de 9 de noviembre 1908, Notario M. Alberto Salicrup, o sea poder de Doña Concepción Veve a su esposo Don José S. Belaval.”
El registrador inscribió el arrendamiento en cuanto a las dos porciones pertenecientes a Doña Josefina Veve y denegó su inscripción en lo que respecta a las .otras tres porciones que anteriormente pertenecían a doña Concepción- Veve -y que ahora se encuentran inscritas a-nombre de .Horacio S.. Belaval, por las razones consignadas en su nota, a saber:
“Primen: porque la escritura número veinte y siete de fecha 31 de marzo de 1906 que comprende el mismo contrato de- arrenda-miento fué denegada su inscripción en este registro con fecha dos de mayo de 1906; al folio 66 del tomo 1 de Ceiba, y tomada en su lugar anotación preventiva por el término legal a favor de la corporación *369arrendataria ‘Tbe Esperanza Central Sugar Company’ eon respecto a la finca ‘Aurora’ de la que formaban parte las tres porciones -ob-jeto de esta denegación, por el defecto insubsanable de no acredi-tarse por José S. Belaval su carácter de apoderado; cuya denegación, que ha sido consentida por la corporación arrendataria, se encuentra cancelada con fecha 14 de abril de mil novecientos diez según nota al margen del asiento, no siendo por lo tanto hoy reiterable la dicha anotación conforme previenen las resoluciones de la Dirección de los Registros y del Notariado de 30 de mayo de 1878 y 13 de junio de 1890 y la doctrina establecida por nuestra Corte Suprema en los casos de Barreras v. El Registrador (15 D. P. R. 556 y 654), Cepeda v. El Registrador (16 D. P. R. 637) y Hernández v. El Registrador (14 D. P. R. 795 y 798); segundo: porque las- tres porciones de fincas resto de la denominada ‘Aurora,’ objeto de esta denegación, figuran actualmente, por virtud de la escritura número 55 de fecha 18 de julio de 1913, otorgada ante el Notario .Eduardo Acuña, ins-critas desde el 22 de noviembre de dicho año de 1913, a nombre de Horacio S. Belaval; y porque la escritura de arrendamiento que se deniega, es de fecha anterior a la que motivó la inscripción del do-minio de las fincas a favor de Horacio S. Belaval. Artículos 17 y 20 de la Ley Hipotecaria, resoluciones de la Dirección de los Registros de Io. de abril de 1887, 23 de mayo de.1890 y 29 de diciembre de 1892, y doctrina de nuestra Corte Suprema establecida en los casos de Esteves v. del Rio et al (7 D. P. R. 280), Fernández v. El Registrador (8 D. P. R. 460, y Ramírez v. El Registrador, 17 D. P. R. 289); tercero: porque si bien aparece de la escritura número 55 de fecha 18 de julio de 1913 ante el Notario Eduardo Acuña, que Horacio S. Belaval consintió la mención de un contrato de arrendamiento a favor de ‘The Esperanza Central Sugar Company,’ tal mención según, él registro se refiere a uno por un período de once años, sin que se men-cione en la inscripción a favor de Horacio S. Belaval la prórroga de ese mismo arrendamiento por cinco años más a voluntad de .la corporación arrendataria como se establece en la repetida escritura- de arrendamiento; cuarto: porque constituyendo' el contrato de arren-damiento por exceder de seis años, un verdadero derecho real me-diante el cual el dueño de la finca limita en perjuicio de tercero el libre ejercicio de una de las facultades de dominio, es indispensable para constituirlo por medio de apoderado, que éste se encuentre in-vestido de poder especial y expreso para ello. Artículo 1451 Código Civil Revisado y resoluciones de la Dirección de los Registros de 20 de mayo de 1879, 20 de noviembre de 1900 y 26 de octubre de 1904, *370y doctrina de nuestra Corte Suprema establecida en el caso de R. Fabián v. El Registrador (22 D. P. R. 801); poder especial y ex-preso dé que carecía José S. Belaval al otorgarse la escritura de arrendamiento mencionada el día 31 de marzo de 1906, según se demuestra por la escritura de poder de fecha 9 de noviembre de 1908, otorgada en Ponce ante el Notario M. Alberto Salicrup. ’ ’
Es verdad que el documento cuya inscripción ahora se de-niega es el mismo que fue denegado por el registrador en el año 1906, pero las. circunstancias que en la actualidad con-curren en su presentación son enteramente diferentes, como son asimismo distintas las cuestiones envueltas.
La escritura de arrendamiento se presenta ahora en unión de otros documentos que se alega son suficientes para vencer la objeción que hizo el registrador en el año 1906, y el poder por virtud del cual José S. Belaval vendió a Horacio S. Be-laval no es el mismo documento de acuerdo con el cual preten-dió él actuar al hacer el arrendamiento, sino un documento otorgado con posterioridad a la fecha de dicho arrendamiento que se alega contiene amplia facultad para arrendar y para ratificar y confirmar el arrendamiento ya hecho como en efecto se confirma en la escritura de venta en la que expresamente se hace constar la existencia del arrendamiento, cuya inscrip-ción se ha denegado.
El arrendatario no ataca la primitiva resolución del re-gistrador relativa a que Belaval en el año 1906 dejó de mos-trar su poder, ni sostiene que él estaba entonces autorizado para actuar, pero afirma que de acuerdo con el poder que fue posteriormente conferido, así como en la escritura de venta otorgada por él, ratificó y confirmó éste y el comprador reco-noció, aceptó y estuvo conforme con el contrato de arrenda-miento. De ser esto cierto, y el registrador no impugna la proposición mencionada en primer término, no podemos ver por qué ha de considerarse que la primitiva resolución del re-gistradór constituye un obstáculo para la inscripción que .ahora se solicita. Behn v. El Registrador, 21 D. P. R. 513.
*371En cuanto al segundo fundamento alegado por el regis-trador, será bastante con repetir lo que dijo este tribunal en el caso de Roig v. El Registrador, 17 D. P. R. 954.
“Es cierto que el artículo 17 de la Ley Hipotecaria prohíbe la inscripción de títulos traslativos de dominio o que contenga gravamen, cuando existe una inscripción posterior a favor de otra persona, pero como tal precepto no tiene otro propósito y alcance que la pro-tección de los terceros, que es el objetivo de la Ley Hipotecaria, si la persona en cuyo favor esté hecha la inscripción no es un tercero, no podrá aplicarse ese precepto legal.”
Puesto que tanto la escritura de venta hecha a favor de Horacio S. Belaval como su inscripción en el registro se re-fieren específicamente a la escritura pública de arrendamiento y la identifican completamente, el tercero de los fundamentos alegados por el registrador para su negativa a inscribir el arrendamiento se ve inmediatamente que es demasiado frí-volo para ser discutido formalmente.
Según lo que dejamos expuesto aparece suficientemente que la cuestión sugerida en el cuarto motivo que se alega como fundamento de la resolución que ha sido impugnada no está envuelta en este recurso, por la razón de que si el primitivo arrendamiento fuá ratificado y confirmado debidamente por la subsiguiente escritura de traspaso, no importa si el primi-tivo poder era o no suficiente.
La nota recurrida debe ser revocada.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.